Citation Nr: 1717453	
Decision Date: 05/19/17    Archive Date: 06/05/17

DOCKET NO.  12-16 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for throat cancer.

 2.  Entitlement to dental treatment, secondary to throat/tonsillar cancer status post radiation treatment.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran had active military service from December 1973 to March 1976.

These matters come before the Board of Veterans' Appeals (Board) on appeal of a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which, in pertinet part, denied service connection for throat cancer and dental treatment. 

The Veteran testified before a Decision Review Officer at hearing at the RO in January 2015.  A transcript of the hearing has been associated with the claims file.

The Board notes that the Veteran's claim for entitlement to service connection for throat cancer was originally denied in a July 2008 rating decision.  The Veteran filed a statement, indicating that he wished to reopen his claim in January 2009.  In March 2009, the RO sent the Veteran a VCAA notice letter, indicating that his claim for service connection for throat cancer had been previously denied and that the Veteran was notified of the decision in September 2008.  The RO also erroneously notified the Veteran that the appeal period for the denial had expired and that the Veteran would need to submit new and material evidence to reopen the claim.  In fact, the Board notes that the Veteran had one year (until September 2009) from the date of the September 2008 notice of denial to appeal the July 2008 decision that the RO was referring to in the March 2009 letter.  The Board finds that the Veteran's January 2009 request to reopen his claim can be construed as an appeal of the July 2008 decision and therefore, the July 2008 decision was not final, and the Veteran is not required to submit new and material evidence to reopen this claim.  As such, the Board has adjudicated the claim as one for entitlement to service connection for throat cancer on the merits, as characterized above. 

The Board also notes that during his January 2015 RO hearing, the Veteran indicated that he no longer wished to pursue his claim for entitlement to compensation under 38 U.S.C.A. § 1151  for a dental condition.  See January 2015 RO hearing transcript.  This claim has not been certified on appeal and therefore, the Board does not have appellate jurisdiction to review the claim.

In an October 2015 decision, the Board denied service connection for throat cancer and dental treatment.  

In July 2016, pursuant to a Joint Motion for Remand (JMR) filed by the Veteran and the Secretary of Veterans Affairs (Secretary), the United States Court of Appeals for Veterans Claims (Court) vacated the October 2015 Board's denial of service connection for a throat cancer and entitlement to dental treatment.  The matters were remanded to the Board.

In September 2016, the Board remanded the issues in accordance with the instructions in the JMR.  


FINDING OF FACT

Throat or tonsillar cancer was not manifested during service or within one year thereafter and is not shown by the weight of the evidence to be related to service. 


CONCLUSION OF LAW

Throat cancer or tonsillar cancer was not incurred in or aggravated by service, and may not be presumed related to service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

In May 2008 and March 2009 letters, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2016).  The RO notified the Veteran of: information and evidence necessary to substantiate the claims; information and evidence that VA would seek to provide; and information and evidence that he was expected to provide.  The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2016).  VA has done everything reasonably possible to assist the Veteran with respect to the claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2016).  Relevant service treatment and other medical records have been associated with the claims file.  The Veteran was given a VA examination in October 2016, which is fully adequate.  The examiner reviewed the claims file in conjunction with the examination, and fully addressed all relevant issues.  The duties to notify and to assist have been met.  

Service Connection

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Under 38 C.F.R. § 3.303 (b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology. Barr v. Nicholson, 21 Vet. App. 303   (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97   (1997); see also Clyburn v. West, 12 Vet. App. 296, 302   (1999). Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology. Savage, 10 Vet. App. at 495-96; 38 C.F.R. § 3.303 (b). 

An award of service connection based solely on continuity of symptomatology only applies to the listed chronic disabilities in 38 C.F.R. § 3.309 (a). See Walker v. Shinseki, 708 F.3d 1331   (Fed. Cir. 2013) (38 C.F.R. § 3.303 (b).

Applicable law also provides that a Veteran who, during active service, served during a certain time period in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that he was not exposed to any such agent during service.  38 U.S.C.A. § 1116; see also Veterans Education and Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 (2001). Regulations further provide, in pertinent part, that if a Veteran was exposed to an herbicide agent (such as Agent Orange) during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: Chloracne or other acneform disease consistent with chloracne; Hodgkin's disease; multiple myeloma; non- Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); Type II diabetes mellitus, and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).

Additionally, disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  The Board also notes that secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310, and compensation is payable for that degree of aggravation of a non-service-connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet.App. 439 (1995).

Throat cancer

The Board notes that in a Report of Medical History completed upon entry into service (August 1973), the Veteran checked "yes" when asked if he had "Ear, nose or throat trouble" and "severe tooth or gum trouble."  (VBMS, 6/11/15).  He reported a sore throat in June 1975 and again in October 1975.  On both occasions, a throat culture was normal, and the sore throat was thought to be viral in nature (VBMS, 6/11/15).  In February 1976, the veteran underwent a separation examination that yielded normal findings and he did not report any problems on a Report of Medical History (VBMS, 6/11/15).  

The Veteran underwent a VA examination in March 2005.  The examiner noted that the trochanter was found incidentally in September 2004 (see VBMS, 12/6/04, p. 134).  He had a biopsy that showed squamous cell carcinoma (see VBMS, 12/6/04, pgs. 102, 59).  He had chemotherapy and radiation therapy from September 2004 to January 2005.  The examiner diagnosed the veteran with throat cancer but did not render an opinion regarding its etiology.

Outpatient treatment records reflect a diagnosis of squamous cell carcinoma of the right tonsillar fossa (VBMS, 6/3/09, p. 21).  They also reflect a history of smoking 2-3 cigarettes per day for 20 years before quitting in September 2004 (VBMS, 11/17/10, pgs. 39, 82).

The veteran underwent a VA examination October 2016.  The examiner reviewed the claims file in conjunction with the examination.  The Veteran reported that he was diagnosed with throat cancer in 2004.  Treatment included chemotherapy, radiation, and surgery.  He reported that his treatment concluded in December 2005.  He reported that symptoms include difficulty swallowing, neck stiffness, and pain.  He rated the pain as 9/10.  

The examiner noted that a detailed literature review revealed that oropharyngeal cancer arises in the throat, soft palate, tonsils or base of the tongue.  Smoking is a major risk factor, as is chronic infection with certain strains of HPV.  She noted that tobacco use is a leading cause of tonsil cancer.  She noted that human papilloma virus (HPV) is another major cause of one form of tonsil cancer, called squamous cell carcinoma.  She pointed out that the Veteran was diagnosed with squamous cell carcinoma.  Moreover, she noted that he has a history of tobacco use.  His service treatment records reveal that in 1975 he had complaints of sore throat on several occasions.  The examiner stated that these were evidence of a viral condition and not throat cancer.  She stated that medical literature reveals that symptoms of throat cancer include difficulty swallowing, changes in voice, sore throat weight loss, and/or chronic cough.  There was no evidence of swollen lymph nodes or neck mass in service like the Veteran presented with when he was diagnosed with throat cancer.  She stated that there is no link of recurrent tonsillitis and throat cancer.  She reiterated that the greatest risk factor is tobacco smoke.  She noted that there have been no studies that link throat cancer to a specific exposure in the military.  She therefore concluded that the Veteran's throat cancer was less likely than not (50 percent or greater probability) incurred in or caused by his military service.

Analysis

Initially, the Board notes that although the Veteran served on active duty during the Vietnam Era, he does not contend, and the evidence does not show, that he served on active duty in the Republic of Vietnam or had visitation in the Republic of Vietnam. As such, he is not presumed to have been exposed to Agent Orange, and service connection for throat or tonsillar cancer would not be warranted on a presumptive basis.  

The Board also notes that the Veteran has not been diagnosed with a disability which is listed in the presumptive provisions of 38 U.S.C.A. § 1116; 38 C.F.R. 
 §§ 3.307, 3.309.  See Diseases Not Associated with Exposure to Certain Herbicide Agents, 67 Fed. Reg. 42600, at 42606-42607 (June 24, 2002).  The record reflects that the Veteran was diagnosed with squamous cell carcinoma of the tonsillar fossa. While the cancer may involve a soft tissue, the regulation specifically defines what cancers will be considered to be "soft tissue sarcoma" for the purpose of presumptive service connection.  As the regulation does not include throat or tonsil cancer as a soft tissue sarcoma, service connection for throat cancer on a presumptive basis must be denied.  38 C.F.R. § 3.309(e), Note 1.

When a Veteran is found not to be entitled to a regulatory presumption of service connection for a given disability, the claim must nevertheless be reviewed to determine whether service connection can be established on a another basis.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  In other words, notwithstanding the presumption provisions, the United States Court of Appeals for the Federal Circuit has determined that a claimant is not precluded from establishing service connection for disability due to herbicide exposure with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 1239   (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).  As such, the Board will adjudicate the claim on a theory of direct entitlement to service connection.

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

The Veteran has established the first of these elements.  There is no dispute that he has been diagnosed with squamous cell carcinoma of the right tonsillar fossa. 

There is some doubt as to the second element.  While it is true that the Veteran reported sore throats during service, there is little in the service treatment records to indicate that this represented a chronic disability.  There were no relevant findings on the separation examination.  Moreover, there were no findings in the service treatment records that were attributed to throat cancer.  

Regarding the third element of service connection, a claim may be established by continuity of symptomatology under 38 C.F.R. § 3.303(b) or based on initial diagnosis after service under 38 C.F.R. § 3.303(d).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In this case, the Veteran was not diagnosed with tonsillar cancer until September 2004 (approximately 28 years after service).  The mere absence of medical records does not contradict a Veteran's statements about his symptom history.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim).  Such absence of documented treatment, in and of itself, is not a basis for discrediting his lay statements of continuity.  Buchanan v. Nicholson, 451 F.3d 1331  (Fed. Cir. 2006).  Thus, the Board must consider the totality of the record, and not just the absence of clinical treatment, in weighing the Veteran's statements asserting continuity of symptomatology.

However, in this case, the Veteran does not contend that he had throat cancer during service, and service treatment records are void of findings, complaints, symptoms or diagnoses of throat or tonsillar cancer during service or at the time of the Veteran's discharge.  The Veteran has likewise not contended that there has been continuity of symptomatology since service.  

As noted above, service connection is not warranted in this case on the basis of continuity of symptomatology.  However, if the competent medical evidence indicates that the current throat cancer is related to the Veteran's active service, then an award of service connection would be appropriate.  In this vein, the VA examiner in October 2016 concluded that the Veteran's throat cancer was less likely than not related to service.  The Board finds the opinion of the VA physician to be persuasive evidence.   Indeed, it was based on a review of the record and was offered following a physical evaluation of the Veteran.  Moreover, it was accompanied by a clear rationale.  No other competent evidence of record refutes that opinion.  

The Veteran himself believes that his throat cancer is related to service.  He is competent to report the observable manifestations of his claimed disability.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation"); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (lay testimony iterating knowledge and personal observations of witness are competent to prove that claimant exhibited certain symptoms at particular time following service). 

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), as to the specific issue in this case, the etiology of throat cancer falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  In sum, his statements as to etiology in this case are not competent and therefore lack probative value.

As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and the claim for entitlement to service connection for throat cancer must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).


ORDER

Service connection for throat/tonsillar cancer is denied.


REMAND

In its October 2015 decision (since vacated), the Board noted that "During an oral dental evaluation in June 2010, he complained of not biting properly, and it was noted that he had a Class III mobility on one tooth, and that the tooth was in traumatic occlusion.  He was informed that the tooth needed to be extracted, and he indicated that he would seek treatment through his private dentist.  VA outpatient treatment records also show that the Veteran has been treated for chronic periodontal disease."

The Board is unable to locate this record in VBMS.  Although the Veteran is unrepresented in this case (VFW withdrew its representation in October 2016), the Board notes a July 2016 correspondence from an attorney that states the "(t)he Board should attempt to locate the missing June 2010 dental evaluation record and associate it with your claims file."  The Board agrees.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should locate the aforementioned June 2010 dental record and associate it with the Veteran's claims file.  

2.  After completion of the above, the AMC should review the expanded record and determine if the benefits sought can be granted.  If the claim remains denied, then the AMC should furnish the Veteran and his representative (if any) with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


					(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


